Title: From Alexander Hamilton to Oliver Wolcott, Junior, 3 August 1800
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York Aug 3. 1800
Dear Sir

I have two days since written to Mr. Adams a respectful letter on the subject I heretofore mentioned to you. Occupations at Court prevented its being sooner done.
But I wait with impatience for the statement of facts which you promised me. It is plain that unless we give our reasons in some form or other—Mr. Adam’s personal friends seconded by the Jacobins will completely run us down in the public opinion. Your name in company with mine that of T Pickering &c. is in full circulation as one of the British Faction of which Mr. Adams has talked so much
I have serious thoughts of giving to the public my opinion respecting Mr. Adams with my reasons in a letter to a friend with my signature. This seems to me the most authentic way of conveying the information & best suited to the plain dealing of my character. There are however reasons against it and a very strong one is that some of the principal causes of my disapprobation proceed from yourself & other members of the Administration who would be understood to be the sources of my information whatever cover I might give the thing.
What say you to this measure? I could predicate it on the fact that I am abused by the friends of Mr. Adams who ascribe my opposition to pique & disappointment & would give it the shape of a defence of my self.
You have doubtless seen The Aurora publications of Treasury Documents & the manner in which my name is connected with it. These publications do harm with the ignorant who are the greatest number. I have thoughts of instituting an action of slander to be tried by a struck jury against the Editor. If I do it I should claim you & the Supervisors Collectors & Loan Officers of all the States from Maryland to N York inclusively as Witnesses to demonstrate completely the malice & falsity of the accusation. What think you of this? You see I am in a very belligerent humour.

But I remember that at the outset before the sums payable for interest pensions &c. were ascertained I placed the money in the hands of the paying officers upon estimate & that to avoid disappointment I made the estimates large. Pray look into this & see how far it may give any colour to the calumny.
Let me hear from you soon
Yrs. very truly

A Hamilton
O Wolcott Esq
